Appeal by defendant [appellant] from a judgment against him and in favor of plaintiff [respondent] for personal injuries and property damage sustained in an automobile collision upon a three-strip State highway. Plaintiff and defendant were each operating his respective automobile in opposite directions when, in meeting on a curve, they collided. Each sued the other and the eases were tried jointly. The evidence presented a close question of fact as to which if either of the parties was entitled to recover. We feel we may not say that the jury’s finding of freedom from contributory negligence on the part of plaintiff Tompkins is without sufficient evidentiary support. In our opinion the verdict is excessive as regards compensatory damages. Judgment appealed from reversed on the facts and a new trial granted, with costs to abide the event, unless within ten days from the entry of an order hereon plaintiff-respondent consents by stipulation to reduce *1020the verdict to the sum of $45,200, in which event the judgment, as so reduced, is affirmed, without costs. Hill, P. J., Brewster, Foster, Russell and Deyo, JJ., concur.